 In the Matter of F. W.JUDGEOPTICALWORKS,INC.,andLOCAL No. 21,UNITED LEATHER WORKERS INTERNATIONAL UNION(A.F. OFL.)Case No. 1-C-2872.Decided July 19, 1948Mr. Leo J. Halloran,for the Board.Mr. Jarvis Hunt,of Boston, Mass., for the Respondent.DECISIONANDORDEROn June 9, 1947, Trial Examiner C. W. Whittemore issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.,Thereafter, the Respondent filedexceptions to the Intermediate Report and a supporting brief 2The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial error was committed.The rulings are herebyaffirmed.The Board has considered the Intermediate Report, theexceptions and brief of the Respondent, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommendationsof the Trial Examiner with the additions and modifications 4 herein-after set forth.1Those provisions of Section 8 (1) and(3) of the National Labor Relations Act, whichthe Trial Examiner found were violated herein, are continued in Section 8 (a) (1) andSection 8(a) (3) of the Act,as amended by the Labor Management Relations Act, 1947.2 Pursuant to the provisions of Section 3 (b) of the National Labor RelationsAct, theBoard has delegated its powers in connection with this case to a three-man panel consistingof the undersigned Board Members [Houston,Reynolds,and Gray].8 Based upon the evidence adduced at the hearing,we make the followigg corrections in,the Trial Examiner's findings of fact:(1)we find that during the year 1945,O'Brien wasabsent from work frequently;from January 1 until April 8, 1946, O'Brien was absentfrom work without leave of the Respondent on two separate occasions for a total loss of23( hours;(2)while, as found by the Trial Examiner, the testimony of Grant and Judgeis inconsistent on several important points, we find that their testimony is not inconsistenton all points;(3)we find that Grant admitted talking about O'Brien's discharge withemployeesWight and Pokorski,but denied talking about the matter with any of theRespondent's other employees.The foregoing corrected findings do not affect our resolutionsof the issues of this case.78 N. L.R. B., No. 46.385 386DECISIONSOF NATIONALLABOR RELATIONS BOARD1.The Trial Examiner found that the Respondent discriminatorilydischarged Joseph F. O'Brien in violation of Section 8 (3) of the Act,and he recommended that the Respondent be required to reinstateO'Brien with back pay. In this connection, the Trial Examiner re-jected the Respondent's contention that O'Brien's back pay should beabated because his case was allegedly compromised as part of a writtenagreement wherein the parties settled the strike existing at that time.Although the Intermediate Report does not indicate that the attor-ney who represented the Respondent during the alleged settlementnegotiations testified, as also did Judge, that the Union had agreed todrop O'Brien's case altogether, we are nevertheless of theopinion, asthe Trial Examiner in effect concluded, that at the very most the partiesagreed not to make O'Brien's discharge one of the issues disposed of bythe settlement, and, therefore, that they did not intend to precludeO'Brien or the Union from pursuing other available remedies in40'Brien's behalf.Indeed, the written agreement itself contains noreference to O'Brien.In any event, and even assuming that the parties*did agree to abandon O'Brien's casefinally and without further rem-edy, we agree with the Trial Examiner that the facts of this casefurnish no justification for mitigating O'Brien's back pay.42.We also agree with the Trial Examiner's conclusion that the Re-spondent violated Section 8 (1) of the Act. In doing so, however, wedo not rely on the evidence concerning the circulation of the petitiondescribed in the Intermediate Report.The record shows that When thepetition was brought to the attention of Judge, the Respondent's treas-urer, the following notice, which was suggested and dictated by theattorney for the Union, was posted in the Respondent's plant :NOTICE TO ALL EMPLOYEESThe F.W. Judge Optical Works,Inc., has a contract with Local21 A. F.of L., and under the law that Union is the only Union thatcan be recognizedby theCompany as a bargaining unit until theexpiration of the contract,dateAug. 1947.Under the law all employees are forbidden to conduct any unionactivities on company time, and are subject to dismissal if indulg-ing in this practice.(Signed)F.W. JUDGE,Treasurer, F. W. Judge Optical Works, Inc.4Section 10(a) of the Wagner Act provided that the Board's authority"to prevent anyperson from engaging in any unfair labor'practice...shall be exclusive,and shall notbe affecfed by any other means of adjustment or prevention that has been or may beestablished by agreement,code, law, or otherwise."Similar language appears in Section10 (a) of the amended Act. F.W. JUDGE OPTICAL WORKS, INC.387In view of these facts, we are of the opinion that the Respondentacted promptly and reasonably to dispel any coercion suggested by thecircumstances surrounding the circulation of the petition.ORDERUpon the entire record in the case, and pursuant to Section 10 (c) ofthe National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, F. W. Judge Opti-calWorks, Inc., Salem, Massachusetts, and its officers, agents, succes-sors, and assigns shall :1.Cease and desist from :(a)Discouraging membership in Local No. 21, United LeatherWorkers International Union (A. F. of L.), or any other labor organi-zation of its employees, by discharging or refusing to reinstate anyof its employees, or by discriminating in any other manner in regardto their hire or tenure of employment or any term or condition ofemployment;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to join orassist the United Leather Workers International Union (A. F. of L.),or any other labor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid or pro-tection as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Joseph F. O'Brien immediate and full reinstatementto the position which he occupied on April 12, 1946, or to a substan-tially equivalent position, without prejudice to his seniority and otherrights and privileges;(b)Make whole Joseph F. O'Brien for any loss of pay he may havesuffered by reason of the Respondent's discrimination against him,by payment to him of a sum of money equal to the amount which henormally would have`earned as wages during the period from April 12,1946, to the date of the Respondent's offer of reinstatement, less his netearnings during said period;(c)Post at its plant in Salem, Massachusetts, copies of the noticeattached hereto and marked "Appendix A." 5 Copies of such notice,to be furnished by the Regional Diretcor for the First Region, shall,after being duly signed by the Respondent's representative, be postedI In the eventthat thisOrder is enforced by decree of a Circuit Court of Appeals, thereshall be inserted in thenotice, before the words "A Decision and Order," the words . "ADecree of the United States Circuit Court of Appeals Enforcing." 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDby the Respondent immediately upon receipt thereof and maintainedby it for sixty (60) consecutive days thereafter in conspicuous places,including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any other material.(d)Notify the Regional Director for the First Region (Boston,Massachusetts) in writing within ten (10) days from the date ofthis Order, what steps the Respondent has taken to comply herewith.APPENDIX ANOTICE To ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT in any manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization,to form labor organizations, to join or assist LOCAL No. 21, UNITEDLEATIIER WORKERS INTERNATIONAL UNION (A. F. OF L.), or anyother labor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in concerted ac-tivities for the purpose of collective bargaining or other mutualaid or protection.AVE WILL OFFER to Joseph F. O'Brien immediate and full rein-statement to his former or substantially equivalent position with-out prejudice to any seniority or other rights or privileges previ-ously enjoyed, and make him whole for any loss of pay suffered asa result of the discrimination against him.All our employees are free to become or remain members of theabove-named union or any other labor organization.We will notdiscriminate in regard to hire or tenure of employment or any term orcondition of employment against any employee because of member-ship in, or activity on behalf of, any such labor organization.F.W. JUDGE OPTICAL WORKS, INC.,Employer.By ----------------------------------- ---(Representative)(Title)Dated------------------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other-material. F.W. JUDGE OPTICALWORKS, INC.INTERMEDIATE REPORTMr. Leo J. Hallos an,for the BoardMr. Jarvis Hunt,of Boston, Mass., for the respondent.STATEMENTOF THE CASE389Upon a charge filed August 15, 1946, by Local No. 21, United Leather WorkersInternational Union, (A F. of L.), herein called the Union, the National LaborRelations Board, herein called the Board, by its Regional Director for the FirstRegion (Boston, Massachusetts), issued its complaint dated April 4, 1947, againstF. W. Judge Optical Works, Inc., Salem, Massachusetts, herein called the respond-ent.The complaint alleged that the respondent had engaged in and was engagingin unfair labor practices affecting commerce within the meaning of Section 8(1) and (3) and Section 2 (6) and (7) of the National Labor Relations Act, 49Stat. 449, herein called the Act.Copies of the complaint, the charge, and a noticeof hearing were served upon the respondent and the Union.With respect to the unfair labor practices the complaint alleged in substance:(1) that the respondent violated Section 8 (1) and (3) of the Act by discrimi-natorily discharging Joseph F. O'Brien because of his union activities ; and (2)that the respondent violated Section 8 (1) of the Act by (a) making non-membership in a union a condition of employment, (b) threatening to close itsplant if its employees organized, (c) interrogating its employees regarding theirunion membership, (d) warning its employees not to join a union, (e) seekingby inducement to compel striking employees to terminate concerted activities, and(f)allowing its premises to be used for the circulation among its employees ofa petition prepared for their withdrawal from the Union and for the formationof an independent union.In its answer filed April 14, 1947, the respondent denied generally its com-mission of the unfair labor practices alleged in the complaint.Pursuant to notice, a hearing was held from April 28 to May 2, 1947, inclusive,at Boston, Massachusetts, before the undersigned, the Trial Examiner dulydesignated by the Chief Trial Examiner.The Board and the respondent appearedby counsel.Both parties participated in the hearing, and were afforded fullopportunity to be heard, to examine and cross-examine witnesses, and to introduceevidence bearing upon the issues.At the end of the hearing, the Trial Examiner granted a joint motion, made bycounsel for the Board and for the respondent, to conform the pleadings to theproof adduced as to dates, spelling of names, etc.The hearing was closed afteroral argument before the Trial Examiner by counsel for the Board and for therespondent.On June 2, 1947, the counsel for the respondent filed with the Trial Examinera "Request for Findings of Fact" and a "Request for Rulings of Law and Brief."As to the requested findings of fact, the Trial Examiner hereby rejects all suchproposed findings (numbered from 1 to 9, inclusive) which are claimed to bebased "upon all the evidence in the case" ; accepts the proposed findings whichfollow the claim that they are based upon "portions of the evidence" : Nos. 1, 2,4, 9, 12, 16, 25, 26, 28, 29, 30, 31, 32, 34, 37, 40, 43, 44, 46, 47, 56, 57, 63, and 64; andrejects those numbered : 3, 5, 6, 7, 8, 10, 11, 13, 14, 15, 17, 18, 19, 20, 21, 22, 23, 24,27, 33, 35, 36, 38, 39, 41, 42, 45, 48, 49, 50, 51, 52, 53, 54, 55, 58, 59, 60, 61, 62, 65,66, and 67.As to the requested rulings of law, the following are accepted : Nos.1, 3, 4, 5, 6, 11, 14, 15, 17, 19, and 20; and the following are rejected : Nos. 2, 7, 8, 9,79S767-49-vol 78-26 390DECISIONS OF NATIONAL LABOR RELATIONS BOARD10, 12, 13, 16, 18, 21, 22, 23, 24, 25, and 26.A brief, dated June 2, has beenreceived from counsel for the Board.Upon the entire record in the case, and from his observation of the witnesses,the Trial Examiner makes the following :FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTThe respondent, F. W. Judge Optical Works, Inc., is a Massachusetts corpora-tion having its principal office and plant at Salem, Massachusetts, where it isengaged in the business of buying, selling, and manufacturing lenses and imita-tion jewels.In the conduct of its business and in the operation of its plant, the respondent,during 1946, purchased raw materials, consisting principally of glass, felt andemery, valued at more than $25,000. Approximately 10 percent of such rawmaterials were purchased outside the Commonwealth of Massachusetts and weretransported to its plant at Salem.During the same period, the total value of itsfinished products was more than $100,000.Approximately 75 percent of suchfinishedproductswere shipped to points outside the Commonwealth ofMassachusetts.The respondent admits that it is engaged in interstate commerce within themeaning of the Act'II.THEORGANIZATION INVOLVEDLocal No. 21, United Leather Workers International Union, A. F. of L., is alabor organization admitting to membership employees of the respondent.III.THE UNFAIR LABOR PRACTICESA. Theissues and related, undisputed eventsDuring the period relevant to the issues, from 30 to 100 workers were em-ployed at the respondent's plant.There is no evidence of self-organizationalefforts among the employees before March 1946.On April 12, 1946, employee Joseph F. O'Brien was discharged by Superin-tendent Louis P. Grant.On April 25 employees Phillip Bellino and EdwardBeausoliel were discharged.On April 26 the employees went on strike, insistingthat the three above-named employees be reinstated.Following negotiations,during which Treasurer F. W. Judge stated that he would close the plant downbefore he would take O'Brien back, representatives of the Union and of therespondent entered into a strike-settlement agreement on May 29, 1946.Theagreement provided for the reinstatement of Bellino and Beausoliel. Shortlyafter returning to work on or about June 3, the employees went again on strike.The second strike terminated with the signing of a year's contract, on August 2,1946, between the Union and the respondent.Neither strike is alleged in thecomplaint as having been caused or prolonged by the respondent's unfair laborpractices.Only certain events, claimed to have occurred during the strikes, in-eluding statements by Superintendent Grant, are in issue, and will be discussedbelow.iThe findings as to commerce are based upon a stipulation entered into at the hearingby counsel for the Board and for the respondent. F.W. JUDGE OPTICAL WORKS, INC.391Nor are the discharges of Bellino and Beausoliel alleged to have been unfairlabor practices.Only the discharge of O'Brienis in issue.On August 22, 1946,the respondent was informed by the Board's First Regional Office that the Unionhad filed charges claiming that O'Brien's discharge was in violation of the Act.Also involved are numerous alleged coercive remarks and interrogations byGrant and Judge, before and after the strike, and the open circulation, in theplant, of ananti-unionpetition in January 1947.B. The discharge of Joseph F. O'Brien1.Events relevant to the dischargeO'Brien was employed by the respondent early in January 1945.He workedas a grinder until August of that year, when he became a presser of molten glassinto imitation jewels.He remained a presser until his discharge in April 1946,at various times instructing new help in the craft and, at the time of his dis-charge, receiving a higher base pay rate than any other presser in the plant'Before being hired by the respondent, O'Brien had injured his back, and theeffect necessitated his wearing, at the plant and throughout 1945, a brace or"corset."On several occasions during the year, he was absent from work, or wasgranted permission by Superintendent Grant to leave early.Both Grant andJudge were aware of O'Brien's injured back. From the first of January 1946,however, until April 9 he was not absent from work except for a few days inFebruary when, with full permission of management, he was away due to deathof a relative.At a Christmas party in 1945, Judge told a number of his employees that hehoped to inaugurate a profit-sharing plan beginning in January. Early in Marchhe instructed Grant to notify some of the employees that the profit-sharing planwas to be abandoned.According to Judge's testimony, Grant carried out theseinstructions.'In any event, knowledge of the changed plans reached several ofthe employees, particularly in the pressing department, where about 12 workerswere then employed.Dissatisfaction followed the announcement.O'Brienconsulted a representative of the Union in a nearby community. Upon his returnhe discussed organizing possibilities with 2 other pressers, Wight and Pokorski,and in the later part of March all 3 went to the union representative. ThereafterO'Brien sounded out organization sentiment among several employees in otherdepartments.Management became aware of the Union activity at least by April 8. On thatday Superintendent Grant asked O'Brien if he had heard any talk about theUnion.When O'Brien admitted that he had,-Grant replied, "Well, we don't want2The finding as to the quality of O'Brien'sworkmanship rests mainly upon the credibletestimony of employees Pokorski, a presser, and Soucy, an inspector and trimmer, bothbeing witnesses for the BoardReginald Clark, a witness for the respondent,testified(1) that once,during the brief period when he was foreman over O'Brien, he had recom-mended to Judge that the employee be fired because he "was disturbing some of the othermen on the job" but that Judge had declined because"O'Brien'swork warranted keepinghim on.",Grant's testimony is in direct contradiction to that of Judge on this point. The super-intendent denied that Judge said anything to employees about the plan at the Christmasparty, and denied that he, himself,ever said anything about it to any of the employees.As noted more fully hereinafter,the testimony of both Grant and Judge were confused,contradictory,and in part refuted by company records. The above finding rests not onlyupon Judge's testimony,but also upon the testimony of several employee witnesses. 392DECISIONSOF NATIONALLABOR RELATIONS BOARDany union here."' Late the same day, after working hours, the pressers asked forand were granted an interview with Judge. They complained that their produc-tion quotas were too high on some "stones," that pressers were being moved toless desirable machines, and that proper allowances were not being made for timelost by accidental break-downs of machinesJudge made numerous concessions.Then he told the assembled pressers that he wanted them to take home the moneythey earned-and not give it to any "union" man. He declared that he wantedno union in the plant, and would "rather" close down the shop than have a unionthere.'At about 9:30 or 10 o'clock the next morning, April 9, O'Brien decided to gohome because of pains in his back.He told two nearby pressers and the super-intendent of his decision.Grant replied "Okay," and O'Brien went home and tobed.Later the same day O'Brien visited a local doctor, who gave him treat-ments.That same night, at an employees' bowling tournament, Grant told em-ployee Frank Newport that he was going to fire O'Brien because he did not likehim "generally."The next day, at the plant, Grant told employee Mildred Hoegthat "they" were letting O'Brien go because "he knew it all," and told employeeJames Wight that O'Brien was all through because be was getting "too smart."Grant also told Wight, on this occasion, that he "guessed" he had "nipped theunion in the bud."O'Brien remained at home, in bed, April 10 and 11. Early the morning ofApril 10, the day after he went home ill, Mrs. O'Brien called the plant office, andreported to some girl in the office that the doctor had advised her husband to stay-out of work for the rest of the weekO'Brien came to the plant on Friday,April 12, to get his pay.He was handed his check by Grant, who told him itwould be his last, and that he was "all done."Grant gave him no reason, butshrugged his shoulders and walked away. O'Brien went into Judge's officenearby and demanded to know why he was being discharged. Judge told him,"I just don't like you."After O'Brien's discharge, employees Bellino, Pokorski, and Wight assumedleadership in the organizational activities.Union local meetings were held.According to Grant's own testimony, he went about the plant, interrogating manyemployees as to whether or not they had joined or intended to join the Union.On April 25 Bellino and another employee, Edward Beausoliel, were discharged.A union meeting was held that night and a strike call was issued for the next day,in protest against the discharges of O'Brien, Bellino, and Beausoliel.As noted heretofore, the strike occurred, was followed by a second, and ulti-mately settlement was reached with an offer of reinstatement to Bellino and4The finding rests upon O'Brien's credible testimony.Grant did not specifically denythus questioning O'Brien.His testimony that he was unaware of any union activity untilabout April 24 is not believableFor reasons set forth hereinafter, Grant's testimony,where unsupported by credible evidence, is wholly untrustworthy.5The finding as to Judge's coercive threat to close the plant is based upon the credibletestimony of five witnesses for the Board, who were present at the meeting.Frederick A.Sexton. a presser called as a witness for the respondent, testified that he did not hearJudge say anything about a union at the meeting. Sexton's credibility on this point, how-ever, is reduced by his admission that in January 1947, he signed an anti-union petition,and by his statement that he had volunteered to testify for the respondent although noone told him a hearing was to be held. Thice management witnesses-Judge, Grant, andAnthony Mento, the last-mentioned a foreman-denied that Judge made the statement.Mento also signed the anti-union petition in January 1947.Grant did not deny making the above-described remarks to Hoeg and Newport.Hedenied saying anything to anyone about having "nipped the Union in the bud" For reasons.heretofore set out, the Trial Examiner does not accept Grant's denial as credible. F.W. JUDGE OPTICAL WORKS, INC.393Beausoliel, and the execution of a year's contract.Upon Judge's adamant insist-ence that he would close the plant down before reinstating O'Brien, the Unionagreed to drop his case as a strike issue.'Within 2 weeks from the signing ofthe contract,however,the Union filed with the Board charges alleging that O'Brienhad been discharged because of his activities on behalf of the Union.2.The respondent's contentions,and the Trial Examiner's conclusions, as tothe dischargeIn its answer the respondent advanced no affirmative reasons for the dischargeof O'Brien.On August 29, 1946, however, in reply to the Board's notification thata charge had been filed, Judge replied, in part:Mr. O'Brien was warned continually during the year 1945 and part of 1946that if he persisted in leaving during working hours before the close of thebusiness day, and if he persisted in being absent from work days at a time,he would be discharged.Mr. O'Brien failed to heed these warnings and con-tinued to take days off and leave his employment half an hour and sometimesfive hours before closing time.At the time of his discharge Mr. O'Brien quit on Tuesday five and one-halfhours before closing time and then did not appear for work the followingthree days and only came in to receive his pay on Friday at which time hewas told that he was discharged.On sevelai occasions Mr. O'Brien appeared at his woik in an inebriatedcondition and was warned not to do so. In spite of the warnings he repeatedthis offense time and time again with the net result that management foundit necessary, as an accumulation of all these breaches of rules, to let Mr.O'Brien go.In November 1946, in an affidavit before a Board agent, Grant stated, in part:In April 1946, there was considerable talk among the pressers that the workload was not being distributed so as to give all the fellows an equal chanceat good pay. On Tuesday, April 9th, I made a change in O'Brien's workwhich would make it more difficult for him to make more money and I gavehis job to another fellow, Pororski or Dudley, so as to build their quota up.O'Brien refused to work on the new pressing job and said I am going homeand he did. I told him that he knew the results if he went. A little later Iwent upstairs to his section and asked some of the fellows what happenedto him.Some said they thought he went home sick; others said he just wentout mad and said he might be back in a few days or a few weeks. I camedown and told Mr. Judge that as far as I was concerned he was through. Mr.'Judge testified that just before the first strike agreement was entered into,he was toldby the union attorney that the Union was, in effect,dropping O'Brien's case altogether.Counsel for the respondent urged,at the hearing, that because of this alleged statement onthe part of the union attorney, the respondent should not be held liable for any back payfrom the date it was made to the date of the receipt of the Board's complaintAlthoughthe union attorney was not a witness,and Judge's testimony on this point is not directrlydenied in the record,the Trial Examiner is unable to make a finding based upon Judge'stestimony unsupported by more credible evidence.The testimony of Union witnesses makesit clear that the Union decided to drop O'Brien's case only as a strike issue.Even if thestatement had been made by the union attorney, however, the Trial Examiner is of theopinion that there is no merit in the respondent's contention.Judge himself foreclosedany possible justification for such mitigation when,as he admitted,he repeatedly informedthe Union that lie would close the plant before he would reinstate O'Brien. 394DECISIONSOF NATIONAL LABOR RELATIONS BOARDJudge said, "all right," so the rest of the week I came in early to catch him.before he started to work.He didn't come in till Friday and then I told himhe was all through.At the hearing the testimony of Judge and of Grant is in agreement upon atleast one main point-that sometime after O'Brien left the plant on the morningof April 9, the superintendent told Judge that he intended to discharge the em-ployee and that Judge approved the decision.On almost every other essential point their testimony is either inconsistentor in open disagreement.As to the events of April 9, Grant testified, on direct examination, in substanceas follows: (1) that in accordance with the agreement between the pressers andJudge, the night before, to equalize the pay as far as possible, early in the morn-ing of April 9 he transferred O'Brien to a machine where he would make lessmoney that week; (2) that when told what the quota would be on the new job,O'Brien walked away "in a huff" and in a few minutes went by the superintendentwith his coat and hat on, saying only, "I am going home"; and (3) that Grantsaid nothing to him as he left because "he was going too fast."On cross-examination, Grant repeated that O'Brien had walked out "mad,""in a huff," and "dissatisfied."He insisted that O'Brien had been transferredto the lower-paying job that morning. Counsel for the Board thereupon calledfor O'Brien's work slip for April 8.When it was produced, it showed conclusivelythat O'Brien had actually been transferred to the lower-paying job on April 8_When faced with this documentary refutation not only of his previous testimony,but also of his affidavit above quoted, Grant admitted that the transfer had beenmade, not on the day he went home, but the preceding day, andbeforethe meet-ing of the pressers with Judge.He then also admitted that O'Brien bade nocomplaint at the meeting about his transfer, and that the employee was satisfiedwith it. In the opinion of the Trial Examiner, Grant's obvious efforts to distortthe truth in this important respect casts serious discredit upon his entiretestimony.Other serious contradictions appear in the superintendent's testimony and hisaffidavit.In the latter document he stated that "O'Brien refused to work on thenew pressing job."The work slip of April 8 and Grant's revised testimony oncross-examination establishes that he didnotrefuse to accept the transfer. Inthe affidavit Grant stated that he told O'Brien, as lie went out on April 9, that he"knew the results if he went" home. In his testimony, as noted above, Grantstated that he saidnothingto O'Brien as he left. In the affidavit the superin-tendent declared (1) that onthe same day,and soon after O'Brien left the plant,he told Judge that as far as he was concerned O'Brien "was through" and (2)that Judge approved the decision. In his testimony, however, Grant insistedthat he made the decision and obtained Judge's approval on April 10, the dayafterO'Brien had gone home ill.In extension of his claim that he did not decide until April 10 to dischargeO'Brien, Grant testified at considerable length to the general effect: (1) thatlie "knew in [his] own mind why" O'Brien did not come back, and (2) that theemployee was "getting back to the same groove that he was in ... taking timeoff and not notifying us, and so forth " Although pressed repeatedly, Grantgave no reasonable explanation for concluding that O'Brien was returning tohis 1945 "tactics"-of being absent.Records produced by the respondent atthe hearing establish firmly the fact that O'Brien's only absence in 1946, up to F.W. JUDGE OPTICAL WORKS, INC.395the time of his discharge, was to attend a funeral-and Grant admitted thathe had given permission for this absence. Even if the general untrustworthinessof Grant's testimony permitted the finding that O'Brien left the plant on April9 with no explanation at all, and failed to notify the respondent thereafter ofhis illness, it is plain that the single instance, occurring after a clear record ofmore than 3 months, would be unstable support for an assumption that theemployee was embarking upon a series of unexplained absences.Nor does therecord contain substantial and credible evidence that even in 1945 were O'Brien'sabsences unexplained eBoth Grant and Judge admitted that they knew O'Brienhad trouble with his back during that year.Although Grant testified that hewarned O'Brien many times in 1945 about leaving his work during the day, healso admitted, on cross-examination, that when the employee left early henever denied him permission to go. Grant also admitted that "a few times" in1945 he received word through the office that O'Brien would not be in.O'Brien denied that he ever left the plant without permission or that heremained away from work without sending in word. The confused and contra-dictory nature of Grant's testimony lends credibility to O'Brien's straightforwarddenials.In any event, it is clear that he was not discharged in 1945, and thatin 1946 he had a perfect attendance record. The Trial Examiner is convincedand finds that the respondent's contention that absence from work was the cause,in part, of O'Brien's discharge is wholly without merit sAs to the claim in Judge's letter to the Board that O'Brien had "time andtime again" appeared at his work in "an inebriated condition," and was warnedrepeatedly, the testimony of management witnesses is equally unconvincing.Judge admitted that he never saw O'Brien under the influence of liquor while atwork, and that he never warned himGrant testified that so far as he knew,O'Brien had not drunk anything in 1946. Neither Grant's testimony nor thatof Judge, as to their decision to discharge O'Brien, mentions any discussion ofthe employee's drinking habits.When pressed for an explanation as to why"inebriation" had been advanced by Judge in his statement to the Board, Grantreplied, "I don't know where this drinking come in, anyways."Reginald Clark,foreman over O'Brien in November and December 1945, and a witness for the8Counsel for the respondent had an office girl read into the record the number of hoursworked by O'Brien in the weeks of 1945Since Grant admitted that there were manyoccasions when O'Brien was absent with his permission, or when Mrs. O'Brien called in toreport that he would be absent, the Trial Examiner is unable, because of the state of therecord, to make a finding that any single or any number of absences were unexplained ornot permitted.9The respondent introduced much testimony relating to a written rule containing therequirement for reporting absences, which it claimed had been posted for many years.The Trial Examiner considers it unnecessary to resolve the conflicting evidence regardingits postingIt is clear that, if ever posted, it was placed only in an inconspicuous spotnear a medicine cabinet and the office, in a plant which had several floorsSeveral of therespondent's own witnesses, including O'Brien's former foreman, testified that they neversaw the notice.Nor is it necessary to dwell at length upon the testimony of KatherineRobinson, clerk of the corporation and the only girl then regularly in the office, that shereceived no telephone call from Mrs O'Brien on the morning of April 10The state ofthe record permits several different inferences, including the possibility that some othergirl, from the factory room nearby, may have answered the telephone on this occasion Inany event, Grant's affidavit, his own testimony, and his remark to employee Newport onthe night of April 9 that he was going to discharge O'Brien, make plain the fact that hemade his decision on April 9. Even if the testimony of Grant, Judge, and Robinson onthe point of the telephone call be accepted at its face value, it cannot reasonably beconsidered as bearing upon the discharge. 396DECISIONS OF NATIONAL LABOR RELATIONS BOARDrespondent,testifiedthat he would not say that O'Brien had ever been "underthe influence of liquor."Thus, by the respondent's own witnesses, there wasproduced at the hearing no evidence that O'Brien had been "inebriated" whileat work from November 1, 1945, to the date of his discharge, a period of morethan 5 months.As noted in a footnote heretofore, Clark recommended O'Brien'sdischarge in the middle or latter part of November 1945, because be was"irritable," but Judge refused for the reason that the employee was too valuablea worker.Thus the respondent's position as to "inebriation"is untenable,by evidencefrom its own witnesses.Their testimony clears O'Brien of any charge of suchdereliction from November 1, 1945, 2 weeks or a month before Judge rejecteda recommendation that the employee be fired for other reasons.It has been shown that the respondent's contentionsas to its reasonsfor dis-charging O'Brien lack the support of credible evidence. Credibleand sub-stantial evidence does support the allegations of the complaint that the realreason for the employee's discharge was his activity on behalf of the Union.He was the leader of the organizing movement, which management resented.Management was aware of his leadership.The Trial Examiner concludes and finds that O'Brien was discharged onApril 12, 1946, because of his activities on behalf of the Union, and for thepurpose of discouraging self-organization of the iespondent's employees andmembership in the Union.C. Other acts of interference, restrarint, and coercionWhen Josephat Fontaine was hired in September 1945, he was told by Judge,that he did not want and would not "stand for" a union in the plant, andthat no union was needed because it was a "family affair."'0According to the superintendent's own testimony, not long before the strikein April 1946, and shortly after the discriminatory discharge of O'Brien, hewent to many employees, while they were at work, and interrogated them as towhether or not they had joined, or were going to join, the Union.He told Mrs.Pearl Croteau that if she joined she would get only $18.00 a week and that herhusband would be denied his "G. I." training.Early in May Grant appeared at the house of the Croteaus late one night,after they had retired.He rapped at their window until they let him in.Hethen declared that he was going to have his say about the Union, and told themthey were foolish to want a union in the plant.He repeated the threat previ-ously made to Mrs. Croteau about the pay and the "G. I." training. Croteauasked if his application had been forwarded, Grant replied, "No, you signed oneof those union cards, didn't you?"During his further conversation Grant statedthat "we got rid of Joe O'Brien and we fired Phil Bellino," and added that ifthey had known Pokorski and Wight had been "carrying on" for the Unionthey would have been fired also."10 Judge denied, generally, ever making similar renlarks to any prospective employee.Asfound heretofore, Judge's testimony, where unsupported by credible evidence, is untrust-worthy.I11Grant admitted the occasion but, after tesifying hat he "didn't think anything wouldcome of it," denied saying anything about the strike, the Union, or Croteau's "G. I train-ing."As found heretofore, Grant was an untrustworthy witnessThe respondent intro-duced evidence tending to show that Croteau's application had not been sent in throughany fault of its own. The Tiial Examiner considers it unnecessary to determine what theactual reason was.The statement of Grant, whether based upon fact or not, was coercive. F.W. JUDGE OPTICAL WORKS, INC.397Also during the strike, Grant approached employee Provencher outside theplant, and told him that "you fellows are awful foolish trying to get yourselfa union. If you people would forget about a union, Mr. Judge and I. couldput everybody back to work within 3 days, but if not, it [the strike] would dragout into months . . ."Shortly after the strike, Foreman Harry Corbett interrogated employee MildredHoeg as to what the employees "did in the Union." 122.The anti-Union petition of January 1947On January 8 and 9, 1947, the respondent's supervisors permitted the followingpetition to be circulated in the plant during working hours :We, the undersigned, employees of the F. W. Judge Optical Co., Inc., 21Endicott Street, Salem, Mass., wish and desire to sever all connections ofevery nature, with the United Leather Workers International Union, Local21, A. F. of L., of Peabody, Mass., and respectfully petition your honorableboard to so notify the officers of the above named union, to the end that youmay take whatever steps are necessary to bring about the above much desiredchange, so that we can be free to form or organize our own independentshop union, with our own fellow employees to represent us in connectionwith any grievance we may have as employees of the F. W. Judge OpticalCo., Salem, Mass.The petition was sent to the Board's Regional Office in BostonThe evidencedoes not reveal who prepared or initiated the circulation of the petition.Manyemployees testified that it was found by them on their benches.Among othersignatures upon the petition were those of Foremen Mento and Talbot, as wellas that of Hazel Grant, the superintendent's sisterOne of the employees whoadmitted having circulated the petition openly during working hours was Mar-garet Gillies, Grant's sister-in-law.Under the circumstances, the Trial Examiner is convinced and finds thatmanagement was well aware of the petition and its circulation and, in permittingitscirculation during working hours, thereby sponsored and approved itscontents.After learning of the petition, employee Laura Soucy, union steward, com-municated with the union attorney. The union business agent came to theplant, and told Judge to stop circulation of the petition.Judge agreed to call hislawyer, and shortly thereafter the respondent posted a notice, dictated by theunion attorney, to the effect that a year's contract between the Union and therespondent was in existence, which would not expire until August 1947. Thenotice also pointed out that union activities on company time were forbidden.Thepetition, however, was forwarded by some one to the Board's Regional Office, andthere is no evidence that the respondent has ever disavowed the petition.13D. General conclusionsThe Trial Examiner concludes and finds that the respondent, from early April1946, when it first learned of organizational activities in its plant, began and has12Hoeg's credible testimony was uncontiadicted on this point.Corbett is also Judge'sson-in-law.13 The findings as to disposition of the petition rests upon Soucy's credible testimony.Judge testified that, upon learning of the petition from Grant, he communicated with theanion attorney and asked for instruction.As noted heretofore, Judge's testimony, whereunsupported by credible evidence, is untrustworthy. 398DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontinued to engage in a pattern of conduct designed to discourage membershipin the Union.By the discharge of O'Brien, by the coercive, anti-union remarks and inter-rogations by Judge, Grant, and Corbett, and by permitting the circulation of thepetition, above described, the respondent has interfered with and is interferingwith the exercise of rights guaranteed to employees by, the Act."IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III, above, occurring inconnection with the operations of the respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.O. THE REMEDYHaving found that the respondent has engaged in certain unfair labor practicesthe undersigned will recommend that it cease and desist therefrom and takecertain affirmative action which the Trial Examiner finds will effectuate thepolicies of the Act.It has been found that the respondent has discriminated against Joseph F.O'Brien.Itwill therefore be recommended that the respondent offer to himimmediate and full reinstatement to his former or substantially equivalentposition 15 without prejudice to his seniority or other rights and priviliges, andthat it make him whole for any loss of pay he may have suffered, by reasonof the discrimination against him, by payment to him of a sum of moneyequivalent to that which he would normally have earned as wages from the dateof his discharge to the date of offer of reinstatement, less his net earnings 19during said period.In view of the unfair labor practices found to have been committed by therespondent, constituting violations of Section 8 (1) and (3) of the Act, the TrialExaminer is of the opinion and finds that there is danger of the commission ofother and additional unfair labor practices, since the violations thus far engagedin by the respondent indicate an intent to interfere generally with the rights ofthe employees as guaranteed by the Act. It will therefore be recommended thatthe respondent cease and desist from in any manner interfering with, restraining,or coercing its employees in their right to self-organization 1711There is no evidence in the record to sustain the allegation of the complaint that therespondent made non-membership in the Union a condition of employmentCounsel forthe Board introduced evidence to show that, shortly before the hearing, the respondent sentletters to many former employees, asking them when they became aware of union activitiesat the respondent's plant.Under the circumstances revealed by the evidence, the TrialExaminer does not consider that such interrogation was an unfair labor practice. It wasmade clear that the question was asked at the request of counsel for the respondent, inpreparation for the hearing.'In accordance with the Board's consistent interpretation of the term, the expression"former or substantially equivalent position" is intended to mean "former position wher-ever possible, but if such position is no longer in existence, then to a substantially equivalentposition "SeeMatter of The Chase National Bank of the City of New Yo,k, San Juan,Puerto Rico, Branch,65 N. L. R. B. 827.'16Matter of Crossett Lumber Co.,8 N. L it. B. 440, 497-498.17SeeMay Department Stores,326 U. S. 376. F.W. JUDGE OPTICAL WORKS, INC.399Upon thebasis ofthe above findings of fact and upon the entire record in thecase, the TrialExaminermakes the following :CONCLUSIONS OF LAW1.Local No. 21, United Leather Workers International Union (A. F. of L.) is alabor organization within the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment of JosephF. O'Brien, the respondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (3) of the Act.3.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (1) ofthe Act.4.The aforesaid unfair labor practices are unfair labor practices within themeaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, the TrialExaminer recommends that F. W. Judge Optical Works, Inc., its officers, agents,successors and assigns shall:1.Cease and desist from :(a)Discouraging membership in Local No. 21, United Leather Workers Inter-national Union (A. F. of L.) or any other labor organization of its employees byin any manner discriminating in regard to their lure and tenure of employment orand term or condition of employment ;(b) In any other manner interfering with, restraining, or coercing its em-ployees in the exercise of the right to self-organization, to join or assist the UnitedLeather Workers International Union, A F of L., or any other labor organization,to bargain collectively through representatives of their own choosing and toengage in concerted activities for the purpose of collective bargaining or othermutual aid or protection as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Trial Examiner finds willeffectuate the policies of the Act :(a)Offer to Joseph F. O'Brien immediate and full reinstatement to the positionwhich he occupied on April 12, 1946, prior to the respondent's discriminationagainst him,or to a substantially equivalent position, without prejudice to hisseniority and other rights and privileges ; and make him whole for any loss of payhe may have suffered by reason of the respondent's discrimination against him, inthe manner provided herein in the section entitled "The remedy" ;(b)Post immediately at its plant in Salem, Massachusetts, copies of thenotice attached hereto marked "Appendix A." Copies of such notice, to befurnished by the Regional Director for the First Region, shall, after being dulysigned by the respondent's representative, be posted by the respondent immedi-ately upon receipt thereof and maintained by it for sixty (60) consecutive daysthereafter in conspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by the respondent toinsure thatsaidnotices are not altered, defaced, or covered by any othermaterial;(c) Notify the Regional Director for the First Region (Boston, Massachusetts)in writing within ten (10) days from the date of the receipt of this IntermediateReport what steps the respondent has taken to comply therewith. 400DECISIONSOF NATIONALLABOR RELATIONS BOARDIt is further recommended that unless on or.before ten (10) days from the-receipt of this Intermediate Report, the respondent notifies the said RegionalDirector in writing that it will comply with the foregoing recommendations, theNational Labor Relations Board issue an order requiring the respondent to takethe action aforesaid.As provided in Section 203 39 of the Rules and Regulations of the NationalLabor Relations Board, Series 4, effective September 11, 1946, any party or counselfor the Board may, within fifteen (15) days from the date of service of the ordertransferring the case'to the Board, pursuant to Section 203 38 of said Rules andRegulations, file with the Board, Rochambeau Building, Washington 25, D. C.,an original and four copies of a statement in writing setting forth such exceptionsto the Intermediate Report or to any other part of the record or proceeding(including rulings upon all motions or objections) as he relies upon, togetherwith the original and four copies of a brief in support thereof ; and any party orcounsel for the Board may, within the same period, file an original and fourcopies of a brief in support of the Intermediate Report. Immediately upon thefiling of such statement of exceptions and/or briefs, the party or counsel for theBoard filing the same shall serve a copy thereof upon each of the other partiesand shall file a copy with the Regional Director.Proof of service on the otherparties of all papers filed with the Board shall be promptly made as required bySection 203.65.As further provided in said Section 203 39, should any partydesire permission to argue orally before the Board, request therefor must bemade in writing to the Board within ten (10) days from the date of service ofthe order transferring the case to the Board.C.W. WHITTEMORE,Trial Examiner.Dated June 9, 1947.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT in any manner interfere with, restrain, or coerce our em-ployees in the exercise of their right to self-organization, to form labororganizations, to join or assist LOCAL No. 21, UNITED LEATHER WORKERSINTERNATIONAL UNION, A. F. of L., or any other labor organization, tobargain collectively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bargaining orother mutual aid or protection.WE WILL OFFER to the employee named below immediate and full rein-statement to his former or substantially equivalent position without prej-udice to any seniority or other rights and privileges previously enjoyed, andmake him whole for any loss of pay suffered as a result of the discrimina-tion.Joseph F. O'BrienAll our employees are free to become or remain members of the above-namedunion or any other labor organization.We will not discriminate in regard tohire or tenure of employment or any term or condition of employment against F.W. JUDGE OPTICAL WORKS, INC.401any employee because of membership in or activity on behalf of any such labororganization.F.W. JUDGE OPTICAL WORKS, INC.,Employer.By ---------------------------------------(Representative)(Title)Dated------------------------NOTE: Any of the above-named employees presently serving in the ArmedForces of the United'States'will be offered full reinstatement upon applicationin accordance with the Selective Service Act after discharge from the ArmedForces.This notice must remain posted for 60 days from the date hereof, and mustnot be altered,defaced, or covered by any other material.0